DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshiyama (US Pub 2008/0185960).
Regarding claim 1, Koshiyama (fig. 3) teaches a packaging structure, comprising:
a substrate (substrate 10, [0028]);
a light-emitting unit (organic electroluminescence layer 30, [0028]) arranged on the substrate;
a packaging layer (transparent protective layer 50, sealing substrate 60, injection material 80, [0028]), by which the light-emitting unit is packaged on the substrate; and
a water-absorbing layer (moisture capture agent layer 70, [0028]) which is arranged in the packaging layer and completely wrapped by the packaging layer.
Regarding claim 2, Koshiyama (fig. 3) teaches the packaging structure according to claim 1, wherein the packaging layer (50 60 80) comprises:

the packaging layer further comprises a packaging covering plate (sealing substrate 60, [0028]); the encapsulant layer is adhered between the packaging covering plate and the substrate;
the water-absorbing layer (70) is arranged on a surface of the packaging covering plate (60) facing the substrate, and is completely wrapped by the packaging covering plate and the encapsulant layer (80).
Regarding claim 6, Koshiyama teaches the packaging structure according to claim 2, wherein the water-absorbing layer (moisture capture agent layer 70) comprises a base layer (organometallic complex, [0094]) and a moisture absorbent (moisture capture agent, [0094]) located in the base layer.
Regarding claim 7, Koshiyama teaches the packaging structure according to claim 6, wherein a material of the base layer is the same as or different from a material of the encapsulant layer ([0094] and [0096]). 
Regarding claim 9, Koshiyama teaches the packaging structure according to claim 1, wherein the light-emitting unit is an Organic Light-Emitting Diode (OLED) or a Quantum-dot Light-Emitting Diode (QLED) (organic EL layer 30, [0057]).
Regarding claim 10, Koshiyama teaches a display component (display device such as a component type stereo, [0008]), comprising the packaging structure according to claim 1.
Regarding claim 11, Koshiyama teaches a display device (display device, [0008]), comprising the display component according to claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koshiyama in view of Jang et al (US Pub 2014/0132148).
Koshiyama teaches the packaging structure according to claim 1, wherein
the packaging layer (50 60 80) comprises:
a multi-layer composite packaging film (transparent protective layer 50, laminated structure of inorganic layer/organic layer, [0084]) covering the light-emitting unit; and
an encapsulant layer (injection material 80, [0032] and [0040]) covering the multi-layer composite packaging film;
the packaging layer further comprises a packaging covering plate (sealing substrate 60, [0028]); and the encapsulant layer is adhered between the packaging covering plate and the substrate;
the water-absorbing layer is arranged on a surface of the packaging covering plate facing
the substrate, and is completely wrapped by the packaging covering plate and the encapsulant layer.

Jang (fig. 6) teaches a multi-layer composite packaging film (alternately stacking films 111 and 112, [0045]) covering the light-emitting unit (organic light emitting unit 120, [0045]); wherein the multi-layer composite packaging film comprises at least one organic film (112, [0053]) and at least two inorganic films (111a-d, [0050]); the organic film and the inorganic films are arranged alternately.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the laminated structure 50 of Koshiyama with alternately stacking films 111 and 112 of Jang in order to effectively preventing penetration of water 
or a gas such as oxygen as taught by Jang, [0054].

Allowable Subject Matter
Claims 4, 5, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests the water-absorbing layer is arranged between the organic film and the inorganic film, and is completely wrapped by the organic film and the inorganic film (claim 4); the water-absorbing layer has two layers, wherein one layer of the water-absorbing layer is arranged between the organic film and the inorganic film, and is completely wrapped by the organic film and the inorganic film, and the other layer of the water-absorbing layer is arranged on a surface of the packaging covering plate facing the substrate, and is completely wrapped by the packaging covering plate and the encapsulant layer (claim 5); and wherein the water-absorbing layer is provided with a plurality of grooves, the water-absorbing layer is divided into a plurality of water-absorbing regions spaced apart by the grooves, and the grooves are filled with sealant (claims 8 and 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892